        Case 3:18-cv-00766-ECM-WC Document 13 Filed 05/01/19 Page 1 of 5



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION

SASAKIA DAVIS,                                    )
                                                  )
        Plaintiff,                                )
v.                                                )
                                                  ) Case No.: 3:18-cv-00766-WC
ROSIE L. WRIGHT and PROGRESSIVE                   )
DIRECT INSURANCE COMPANY,                         )
                                                  )
        Defendants.                               )

               PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION FOR
                    PARTIAL SUMMARY JUDGMENT (DOC #11)


        Comes now Plaintiff Sasakia Davis, and responds to Defendant’s Motion for Partial

Summary Judgement (Doc.#11) as follows:

                            STATEMENT OF UNDISPUTED FACTS

     1. Plaintiff adopts the facts, but not the argument, stated in Defendant’s Statement of

        Undisputed Facts.

     2. On November 28, 2016, Rosie Wright ran into the back of Plaintiff’s car while Plaintiff

        was stopped at a traffic signal. There is no evidence that Plaintiff did anything wrong to

        cause or contribute to this accident. It is undisputed that Rosie Wright is one-hundred

        percent at fault for this accident.

     3. It is undisputed that immediately following the accident Plaintiff sought medical treatment

        for her neck and lower back. Dr. Plas T. James, M.D. of the Atlanta Spine Institute, P.C.

        performed a C4-C6 anterior cervical discectomy and fusion less than three months after

        this accident on February 22, 2017 at St. Joseph’s Hospital of Atlanta.

     4. After giving Plaintiff an opportunity to heal from her cervical surgery and continuing to



                                                 1
   Case 3:18-cv-00766-ECM-WC Document 13 Filed 05/01/19 Page 2 of 5



   treat Plaintiff for on-going low back pain following her November 28, 2016 accident, Dr.

   James performed an L5-S1 anterior lumber interbody fusion at St. James Hospital of

   Atlanta.

5. The total medical costs billed for Plaintiff’s treatment of the injuries she suffered in this

   rear-end collision exceed $300,000. The total lien held by Plaintiff’s health insurer,

   Optum, exceeds $126,000.

6. Plaintiff’s underinsured motorist coverage with Defendant Progressive only has an

   available policy limit of $100,000.

7. Safeway Insurance Company provided Defendant Rosie Wright’s liability insurance.

   Safeway offered its limits of $25,000 to Plaintiff by letter dated December 1, 2017, a copy

   of which is attached as Plaintiff’s Exhibit 1. Plaintiff’s counsel forwarded the policy limits

   offer to Defendant Progressive on December 4, 2017.

8. On January 15, 2018, Plaintiff’s counsel demanded Progressive waive its subrogation right,

   allow Plaintiff to accept the policy limits offer and that Progressive pay its policy limits as

   well.

9. On January 16, 2018, Progressive waived its right to subrogation against Defendant Wright

   and agreed to allow Plaintiff to accept the policy limits offer of $25,000. (A copy of that

   letter is attached as Plaintiff’s Exhibit 2) On January 19, 2018, Progressive offered to settle

   Plaintiff’s UIM claim for $2500 and stated it had more investigation to do concerning

   Plaintiff’s medical treatment. To date Progressive has refused to pay its policy limits even

   though fifteen months have passed since it waived its subrogation rights. In that time,

   Progressive has not taken a single medical deposition.

                          SUMMARY JUDGMENT STANDARD



                                             2
   Case 3:18-cv-00766-ECM-WC Document 13 Filed 05/01/19 Page 3 of 5



10. Plaintiff adopts the Defendant’s statement of the summary judgment standard.

11. In addition, Plaintiff would add that the Court must believe the evidence presented by the

   Plaintiff as the non-moving party and draw all inferences from that evidence in her favor.

   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986).



ARGUMENT – THE EVIDENCE PROVES PLAINTIFF’S CLAIM FOR BAD FAITH

                              IS RIPE FOR ADJUDICATION


12. Defendant Progressive correctly relies on the Alabama Supreme Court’s decision in

   Pontius v. State Farm Mut. Auto. Ins. Co., 915 So.2d 557 (2005) as setting out the current

   law in Alabama concerning the elements of a bad faith UIM claim. Based on the law

   quoted from this decision, Defendant argues that Plaintiff’s claim for bad faith failure to

   pay stated against Progressive is not ripe for adjudication because liability has not been

   determined. However, Defendant left out of its quotes the most important language

   pertaining to the facts of this case:


           Consequently, in the context of uninsured motorist coverage, the Supreme Court of
           Alabama has consistently held, '[T]here can be no breach of an uninsured motorist
           contract, and therefore no bad faith, until the insured proves that he is legally
           entitled to recover.' LeFevre, 590 So.2d at 158 (quoting Quick, 429 So.2d at 1035).
           Thus, in LeFevre the Court instructed that a delay in payment of UIM benefits
           does not constitute bad faith if there is a bona fide dispute concerning either
           liability or damages. Id. at 161.

   Pontius v. State Farm Mut. Auto. Ins. Co., 915 So.2d 557, 561 (2005)(emphasis added)

13. The law in Alabama does not require an adjudication on the merits for liability to be

   “fixed”. Rather, the law requires that no bona fide dispute exists as to either liability or

   damages. Pontius, supra. at 561. Rosie Wright ran her car into the back of Plaintiff’s car



                                            3
   Case 3:18-cv-00766-ECM-WC Document 13 Filed 05/01/19 Page 4 of 5



   while Plaintiff was stopped at a traffic light. Ms. Wright’s insurer offered its policy limits

   and paid them after Progressive waived its right to subrogation. There is no dispute, much

   less a bona fide dispute, about liability in this case; it is fixed.

14. In its brief to this Court, Defendant did not cite any evidence that Plaintiff had any pre-

   existing neck or low back problems. There is no evidence that Plaintiff had any intention

   of having neck or back surgery prior to the accident with Ms. Wright. The medical bills

   for Plaintiff’s treatment directly resulting from this accident exceed $300,000, and the

   medical lien exceeds $126,000. Progressive’s UIM policy limits available to pay damages

   in this case are only $100,000.

15. Progressive has had substantial time to investigate this rear-end collision and the medicals

   ensuing therefrom. Yet, Progressive did not point to one single fact in dispute that prevents

   it from living up to its contractual obligation with Plaintiff. It only argues that the case is

   not ripe because liability is not fixed. It also says it is investigating the damages, but never

   says what it is about the damages that needs to be investigated. Plaintiff had two major

   spine surgeries following this accident, the first one coming only three months after. The

   billed medicals from that surgery alone surpass the available policy limits and Progressive

   has had more than 15 months to investigate this clear liability case.



                                         CONCLUSION

   Defendant Progressive Direct’s Motion for Partial Summary Judgment is due to be denied.

Liability in this case is fixed as there is no bona fide dispute as to liability and Plaintiff’s

substantial damages have been established and Progressive has had a substantial amount of

time to perform any investigation it might have needed to complete to determine the merits of



                                               4
       Case 3:18-cv-00766-ECM-WC Document 13 Filed 05/01/19 Page 5 of 5



   Plaintiff’s claims.

       Respectfully submitted this the 1st day of May, 2019.


                                                      /s/ Brian Mosholder______
                                                      BRIAN MOSHOLDER (MOS018)
                                                      ROBERT P. VARNER, JR. (VAR018)
                                                      Attorneys for Sasakia Davis


                                 CERTIFICATE OF SERVICE

         I hereby certify that on May 1, 2019, I electronically filed the foregoing with the Clerk of
the Court using the ECF Filing System which sends information of such filing to counsel of record
in this cause.

       Murry S. Whitt (WHI113)
       Alex L. Holtsford, Jr. (HOL048)
       Holtsford Gilliland Higgins Hitson & Howard, P.C.
       P.O. Box 4128
       Montgomery, AL 36103-4128
       Phone:         334-215-8585
       Fax:           334-215-7101
       mwhitt@hglawpc.com
       aholtsford@hglawpc.com

                                                      /s/ Brian Mosholder______
                                                      BRIAN MOSHOLDER (MOS018)
                                                      Attorney for Sasakia Davis




                                                 5
